Citation Nr: 1542330	
Decision Date: 09/30/15    Archive Date: 10/05/15

DOCKET NO.  13-19 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of non-service-connected pension benefits in the amount of $51,721.33.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Lindio, Counsel

INTRODUCTION

The Veteran served on active duty from November 1988 to November 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a decision issued in July 2012 by the Department of Veterans Affairs (VA) Committee on Waivers and Compromises (COW) of the Pension Center in Milwaukee, Wisconsin.  At that time the Agency of Original Jurisdiction (AOJ) denied waiver of the Veteran's non-service-connected pension overpayment of $51,721.33.  This matter is currently under the jurisdiction of the VA Regional Office (RO) in Milwaukee, Wisconsin.

In April 2015, the Veteran testified during a hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.  


FINDINGS OF FACT

1.  In a September 2006 decision, the RO granted the Veteran non-service-connected benefits, effective December 1, 2005.

2.  In October 2011, the Pension Management Center (PMC) informed the Veteran that he was not eligible to receive VA pension (Effective July 1, 2008), due to his receipt of Social Security Administration (SSA) benefits in February 2008.   

3.  In a January 2012 letter, the Debt Management Center (DMC) informed the Veteran that he owed VA $51,721.33 due to overpayment of benefits, and that VA planned to withhold his benefits until the amount overpaid is recouped.

4.  In a July 2012 letter, the Veteran requested a waiver for the overpayment of VA benefits.  

5.  In a July 2012 decision, the AOJ denied waiver of the Veteran's $51,721.33 overpayment.  

6.  The Veteran's debt to VA was not discharged by his bankruptcy.

7. While there has been no fraud, misrepresentation, or bad faith on the part of the Veteran, his actions have been shown to be the direct cause of the overpayment; conversely, there has been no showing of fault on the part of VA in the generation of the debt.
 
8. Recovery of the assessed overpayment would deprive the Veteran of the ability to provide for basic necessities.

9.  Recovery of the assessed overpayment would nullify the objective for which the benefits were intended.

10. The Veteran's assets and income, with consideration of the cost of life's basic necessities, would not be sufficient to permit collection of the debt and would result in undue financial hardship. 

11. There is an indication that the Veteran may have relinquished a valuable right in reliance upon the benefits received.


CONCLUSION OF LAW

Waiver of recovery of the overpayment of VA pension benefits is allowed by law. 38 U.S.C.A. § 5302(a) (West 2014); 38 C.F.R. §§ 1.962, 1.963, 1.965 (2014).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist
 
The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

However, in Barger v. Principi, 16 Vet. App. 132 (2002), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA, with its expanded duties, is not applicable to cases involving the waiver of recovery of overpayment claims, noting that the statute at issue in such cases is found in Chapter 53, Title 38, United States Code, and that the provisions of the VCAA are relevant to a different Chapter (i.e. Chapter 51). Therefore, the VCAA (and, it follows, its implementing regulations) is not for application in this matter.

II. Waiver of Overpayment 

The Veteran contends that his overpayment of $51,721.33 in non-service-connected pension benefits should be waived.  The Veteran does not dispute the creation of the debt or the amount owed.  Rather, he argues that repaying the overpayment would be a hardship to him.  (May 2015 Board hearing).  

In a September 2006 decision, the RO granted the Veteran non-service-connected benefits, effective December 1, 2005.  At that time, the Veteran was not in receipt of SSA benefits.  However, starting in February 2008, the Veteran started receiving Social Security Disability (SSD) benefits.  

In October 2011, the Pension Management Center (PMC) informed the Veteran that he was not eligible to receive VA pension (Effective July 1, 2008), due to his receipt of Social Security Administration (SSA) benefits in February 2008.   In a January 2012 letter, the Debt Management Center (DMC) informed the Veteran that he owed VA $51,721.33 due to overpayment of benefits, and that VA planned to withhold his benefits until the amount overpaid is recouped.

In a July 2012 letter, the Veteran requested a waiver for the overpayment of VA benefits.  In a July 2012 decision, the AOJ denied waiver of the Veteran's $51,721.33 overpayment.  

The Veteran has claimed that after he started receiving SSA benefits (in 2008), he had spoken to VA employees about receiving such benefits and had been told that he could receive both SSA and VA non-service-connected pension benefits concurrently.  (July 2013 VA Form 9, May 2015 Board hearing).  However, there is no evidence of record to support the Veteran's contentions.  While there is documentation of the Veteran's phone calls to VA, none of those show a report of SSA income prior to the October 2011 PMC letter.  (May 2010 and November 2010 Reports of General Information).  An overpayment of non-service-connected pension benefits was thus created due to the Veteran's failure to report his retirement benefits income.  

The Board further notes that even if a VA employee erroneously told the Veteran that he could receive both VA non-service-connected pension and SSA benefits concurrently regardless of amount, any contention that VA in fact misinformed the Veteran fails as a matter of law.  See McTighe v. Brown, 7 Vet. App. 29, 30 (1994); see also Office of Personnel Management v. Richmond, 496 U.S. 414 (1990) (payment of government benefits must be authorized by statute; therefore, erroneous advice given by a government employee cannot be used to estop the government from denying benefits).

The Veteran also attempted to discharge his VA debt in an April 2014 bankruptcy.  However, the Board finds that the law does not support finding that the money the Veteran owed VA was discharged.  In Beaumont v. Dept. of Veterans Affairs, United States of America (In re Beaumont) 586 F.3d 776 (10th Cir. 2009), the U.S. Court of Appeals addressed a very similar matter.  At that time, a veteran claimed that VA's overpayment of non-service-connected pension benefits to him, caused by his failure to report additional income to VA, was discharged by his bankruptcy.  The U.S. Court of Appeals for the 10th Circuit, quoting the Bankruptcy Court that initially addressed the matter, found that "it would be inequitable for the Plaintiff [veteran] to receive his inheritance, continue to receive benefits as if his income was zero, then be able to discharge in bankruptcy the overpayments once it was determined that he had been overpaid."  Furthermore, it noted that "the overpayment that the Plaintiff must repay arise[s] from a single transaction, and that...recoupment of the overpayment from post-petition [post-Bankruptcy] benefits did not violate the automatic stay nor the discharge injunction."  Id. at 781.  That 10th Circuit Court explained that "recoupment" was an equitable doctrine in bankruptcy that allowed one party to a transaction to withhold funds due to another party, when the debts arise out of the same transaction.  Id. at 780.  Essentially, a debt caused by overpayment is not a debt that can be discharged under bankruptcy; rather, it is an obligation that VA can recoup after bankruptcy.  Id. at 781-782.  See also In re Boyd, 223 B.R. 536 (Bankr. E.D. Ark. 1998) (finding that a mandate that readjustment pay be recouped from disability benefits does not constitute a debt to the United States and that VA was entitled to recoup readjustment pay despite that veteran's bankruptcy discharge); In re Keisler, 176 B.R. 605 (Bankr.M.D. Fla. 1994) (finding that VA's monthly deductions from bankruptcy debtor's overpaid disability payments represented recoupment to VA and not dischargeable debt); In re Snodgrass, 244 B.R. 353 (Bankr.W.D. Va. 2000) (finding that VA's right to recoup special separation benefit previously paid to a veteran by deducting it from service-connected disability compensation to which debtor was entitled was not a "claim" against debtor that could be discharged.)

Although the Veteran's debt was not discharged by bankruptcy, pertinent law and regulations provide that there shall be no recovery of payments or overpayments (or any interest thereon) of VA benefits, where it is determined that recovery would be against equity and good conscience. 38 U.S.C.A. § 5302(a); 38 C.F.R. § 1.962.  However, the recovery of any payment or the collection of any indebtedness (or any interest thereon) may not be waived if there exists in connection with the claim for such waiver an indication of fraud, misrepresentation or bad faith on the part of the person or persons having an interest in obtaining the waiver. 38 U.S.C.A. § 5302(a)-(c); 38 C.F.R. §§ 1.962(b), 1.965(b).

The issue of whether there exists a preliminary bar to waiver of recovery of indebtedness is a determination that must be reviewed by the Board on a de novo basis. See Ridings v. Brown, 6 Vet. App. 544, 546 (1994). If it is determined that there is no indication of fraud, misrepresentation or bad faith, the applicable standard for the Board to apply is whether recovery of the indebtedness at issue would be against the principles of equity and good conscience. 38 U.S.C.A. § 5302; 38 C.F.R. §§ 1.963, 1.965.

In the July 2012 decision, the AOJ found that the Veteran's actions did not represent intentional behavior to obtain government benefits to which he was not entitled, which is necessary for a finding of fraud, misrepresentation, or bad faith. However, as discussed above, the record does not contain documentation of the Veteran's claimed reports to VA that he was receiving SSA benefits.  However, giving the Veteran the benefit of the doubt, the Board concurs with the RO's finding that there was no fraud, misrepresentation, or bad faith in the creation of the overpayment at issue in this case. 

As there is no statutory bar to waiver of recovery, the critical inquiry in this case is whether the evidence establishes that recovery of the indebtedness would be against equity and good conscience, in which case recovery of that overpayment may be waived. 38 U.S.C.A. § 5302; 38 C.F.R. §§ 1.963(a), 1.965. If warranted, the Board may waive only a portion of the debt. Jordan v. Brown, 10 Vet. App. 171 (1997). 

The phrase equity and good conscience means arriving at a fair decision between the obligor and the government. 38 C.F.R. § 1.965. In making the determination, consideration will be given to the following elements, which are not intended to be all inclusive:

(1) Fault of the debtor. Where actions of the debtor contribute to the creation of the debt.

 (2) Balancing of faults. Weighing fault of debtor against any VA fault.

 (3) Undue hardship. Whether collection would deprive debtor or family of basic necessities.

 (4) Defeat the purpose. Whether the withholding of benefits or recovery would nullify the objective for which the benefits were intended.

 (5) Unjust enrichment. Whether failure to make restitution would result in unfair gain to the debtor.

 (6) Changing position to one's detriment. Whether reliance on Department of Veterans Affairs benefits has resulted in relinquishment of a valuable right or incurrence of a legal obligation.

38 C.F.R. § 1.965.

In addressing the question of whether waiver of the overpayment would be against equity and good conscience, the first consideration is whether the Veteran was predominantly at fault in the creation of the debt. In this case, he was. Notwithstanding the Veteran's lack of fraud, misrepresentation, or bad faith, the fact remains that he collected non-service-connected pension benefits during a period in which he was also receiving SSA benefits.  Also, the Board finds that it is not credible that the Veteran would be told he could receive non-service-connected pension and SSD benefits concurrently regardless of amount, or that the Veteran would have a question of whether he could receive both benefits.  Just within the year surrounding his receipt of SSD benefits in February 2008, VA sent the Veteran several letters that specifically informed him to let VA know if he was receiving SSA benefits.  (VA letters dated in November 2007, December 2007, November 2008, December 2008).   Several other letters, starting with the October 2006 letter notifying him of the grant of non-service-connected pension benefits and following the February 2008 start of SSA benefits, also informed the Veteran that he should inform VA if he started receiving SSA benefits.

Having established that fault lies with the Veteran, the Board must weigh his liability against that of VA. 38 C.F.R. § 1.965(a)(2). The Board observes that VA acted promptly once it became aware of the overpayment and cannot in any way be held responsible for the creation of that debt. Therefore, its culpability cannot be found to exceed the fault of the Veteran which weighs against a finding that recovery of the overpayment would violate the principles of equity and good conscience. However, the Board's analysis does not end here as it must still consider whether collection of the debt would cause the Veteran undue financial hardship. 

In his April 2014 bankruptcy application, the Veteran reported a monthly income of $1,113 from SSA and $250 from his mother.  He also indicated monthly expenses, including $500 for housing, $200 for electricity, $250 for food, and $140 for transportation, as well as, multiple other smaller expenses.  Based on his income and expenses, he indicated a discretionary income of $23.

The Board notes that per an October 2011 letter, the Veteran is also entitled to receive $123 from VA for his 10 percent compensation for his service-connected thumb.  Taken with his discretionary income of $23, it leaves a post-expenses discretionary income of $146.  However, given that the Veteran's budget does not leave a lot of room for unbudgeted losses and the unclear and possibly unstable income stream derived from his mother, the Board finds that it would be an undue hardship to collect the $51,721.33 overpayment from the Veteran.  Moreover, the purpose of compensation benefits is to provide supplemental income, and if these benefits are a principal means of support, collection of the debt by withholding benefits would defeat the purpose of the benefits.  

Also, the Veteran has claimed that his reliance on VA non-service-connected pension resulted in the loss of other federal government benefits, such as food stamps and medicare, during the time in question.  The record is unclear as to whether the Veteran's reliance was really as great as indicated.  For example, the Veteran reported that the older two of his children were living with him at the time he received SSA benefits in February 2008.  (July 2013 VA Form 9, April 2014 Board hearing).  However, in February 2008, the Veteran's oldest child was already of age 18, and for years after that would not have been the Veteran's dependent.  Also, the Veteran claimed that he would have lost his SSD benefits if he had saved the non-service-connected pension money to reimburse VA.  (July 2013 VA Form 9).  However, SSD benefits do not stop due to such income.  Social Security Administration, http://www.ssa.gov/planners/disability/dwork2.html (last visited July 7, 2015).  Despite the lack of clarity, giving the Veteran the benefit of the doubt, the Board finds that it is possible that the Veteran detrimentally loss food stamp and Medicaid benefits due to his receipt of non-service-connected pension.  

In view of the record, and giving the Veteran the benefit of the doubt, the Board finds that recovery of the overpayment constitutes a violation of the principles of equity and good conscience.  The Board thus finds that waiver of recovery of the $51,721.33 overpayment of VA compensation benefits is warranted.


ORDER

Waiver of the recovery of the overpayment of non-service-connected pension benefits in the amount of $51,721.33 is granted.  



____________________________________________
TANYA SMITH  
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


